IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: INVOLUNTARY TERMINATION           : No. 386 MAL 2016
OF PARENTAL RIGHTS TO D.V.M.R.           :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: G.R., FATHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.